                Case 1:19-po-00070 Document 1 Filed on 12/26/19 in TXSD Page 1 of 1

__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION

              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              Garcia, Karla Eugenia                                              CASE NUMBER: 1:19-PO       70
              A213 452 344
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       12/24/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a United States Passport Card,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:
     The defendant attempted to gain illegal entry into the United States
through the Brownsville and Matamoros International Bridge in Brownsville,
Texas. The defendant presented a United States Passport Card bearing the
name of Joyce Elizabeth Gonzalez and further claimed to be said person to a
U.S. Customs and Border Protection Officer. In Customs and Border Protection
secondary, it was determined the defendant is not the rightful owner of the
document presented.    Furthermore, it was determined the defendant is a
citizen and national of Mexico with no legal status to enter or be in the
United States.

Defendant had $465.00 US Dollars and $50 Mexican Pesos.
Continued on the attached sheet and made a part hereof: Yes X No
                                                                       /s/
                                                                Miguel Salas CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

December 26, 2019                                     at          BROWNSVILLE, TEXAS
       Date                                                                City and State


Ignacio Torteya III, U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
